PER CURIAM.
In this case Bradford and Wright were tried together in the Circuit Court and found guilty on certain counts of the indictment. They reserved a bill of exceptions, and sued out a writ of error to this court. The trial judge, Hon. Charles Parlange, annexed to the bill of exceptions an elaborate statement of the case, and of his reasons for his several rulings complained of and to which exceptions were reserved. Those reasons are given in United States v. Bradford et al. (C. C.) 148 Fed. 413, 430. The opinion there reported deals with and decides all the material questions argued at the bar and in the briefs submitted in this court. After careful consideration of the argument and the briefs, we have reached the same conclusions announced by the learned trial judge. We are of opinion, therefore, that there is no reversible error in the record.
The judgment of the Circuit Court is affirmed.